COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Humphreys and Senior Judge Hodges


EDWARD E. STROUPE, JR.
                                             MEMORANDUM OPINION*
v.   Record No. 2261-01-3                         PER CURIAM
                                               FEBRUARY 5, 2002
RADIO SHACK/TANDY CORPORATION AND
 TRANSPORTATION INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Edward E. Stroupe, Jr., pro se, on brief).

             (Ramesh Murthy; Penn, Stuart & Eskridge, on
             brief), for appellees.


     Edward Stroupe (claimant) contends the Workers'

Compensation Commission erred in finding (1) he failed to prove

that his alleged unpaid medical bills and mileage expenses were

causally related to his compensable injury by accident because

he failed to submit supporting documentation to the commission;

and (2) the Harcourt Learning Direct Program, costing $818, and

home equipment to establish a recording studio, costing

approximately $18,000, were not employer's responsibility as

reasonable and necessary vocational rehabilitation services.

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant's request for reimbursement of various

medical bills and mileage expenses, the commission found as

follows:

           [Claimant] must prove that his medical
           treatment was causally related to an
           industrial injury. There is no opinion by
           Dr. [Cecil B.] Knox[, III] regarding a
           causal relationship between the treatment he
           has provided and the subsequent referrals,
           prescriptions, and laboratory work-ups. In
           fact, the only opinions about the claimant's
           current condition are from Drs. [Todd W.]
           Sweeney and [Thomas B.] Sato who conclude
           that [claimant] no longer requires ongoing
           treatment. From this evidence, we find no
           error in Deputy Commissioner Stevick's
           finding that the employer is not responsible
           for these outstanding costs, if any.

                Similarly, we find that the claimant
           has submitted detailed evidence of his
           accrued mileage expenses for medical
           treatment. However, as stated, there is no
           medical evidence that the treatment is
           related to his compensable injury by
           accident. The claimant's personal opinion
           is not persuasive in light of Drs. Sweeney
           and Sato's conclusions that the treatment is


                                 - 2 -
             unnecessary, and given the lack of opinion
             from either Dr. [Charlene M.] Truhlik or
             Dr. Knox.

     The record supports the commission's findings.       In light of

the lack of evidence causally relating claimant's medical and

mileage expenses to his compensable injury by accident and the

opinions of Drs. Sweeney and Sato, we cannot find as a matter of

law that claimant's evidence sustained his burden of proof.

                                  II.

     Under Code § 65.2-603(A)(3), an employer is required to

furnish reasonable and necessary vocational rehabilitation

training services at the direction of the commission.      These

"services shall take into account the employee's preinjury job

and wage classifications; his age; aptitude, and level of

education; the likelihood of success in the new vocation; and

the relative costs and benefits to be derived from such

services."     Id.

     In denying claimant's request for reimbursement of the cost

of the learning program and the home equipment as vocational

rehabilitation services, the commission found as follows:

             As noted by Deputy Commissioner Stevick,
             there is no evidence concerning the
             claimant's disability, if any. No medical
             record establishes that he is unable to
             return to his preinjury employment. The
             vocational rehabilitation services proposed
             by the claimant represent a considerable
             investment. Given that the Commission has
             no proof of his disability, we cannot
             determine that vocational rehabilitation
             services are even warranted. We decline to
                                 - 3 -
          assume the likelihood of success or of the
          benefits to be obtained through these
          services. We agree that the Deputy
          Commissioner reasonably denied the request.

     The record supports the commission's findings.   In light of

the lack of any medical documentation establishing claimant's

disability or inability to work and the high cost of the

services requested, we cannot find as a matter of law that

claimant's evidence proved that the services he requested were

compensable as vocational rehabilitation services under the Act.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -